Citation Nr: 1307851	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for prostate cancer, post radical prostatectomy, to include restoration of a 100 percent rating from August 1, 2008.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1963 to January 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, reduced the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent, effective August 1, 2008. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in July 2008.  Transcripts of the hearings are of record. 

The Veteran's case was previously before the Board in January 2012 when it was remanded for additional development.  The case has now returned to the Board for further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2008 rating decision on appeal reduced the disability evaluation for the Veteran's prostate cancer from 100 percent to 20 percent, effective August 1, 2008.  The Veteran contends that the reduction was improper as his cancer is still active and is evidenced by his measurable and increasing prostate-specific antigen (PSA) levels.  The Veteran's most recent VA genitourinary examination was conducted in October 2009.  At that time, his PSA level was 0.05 and the examiner concluded that the Veteran's cancer was in remission.  The Veteran has recently submitted records of private treatment that indicate his PSA has increased, and in October 2012 it was measured at 0.179.  The Board finds that the Veteran's elevated PSAs indicate a possible worsening of his disability and a new VA examination is necessary to determine the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his prostate cancer, post radical prostatectomy.  A copy of the claims file must be reviewed by the examiner in conjunction with the examination.  

After physically examining the Veteran and performing any necessary tests, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to specifically address whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction. 

In making this determination, the examiner should comment on the Veteran's increased PSA levels (measured as 0.179 in October 2012) and discuss whether it indicates a recurrence of active cancer.  

A rationale for any opinions expressed must be provided.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


